Citation Nr: 0201962	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-15 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from May and August 1996 
rating decisions by the Houston, Texas RO which, in pertinent 
part, denied service connection for PTSD. 

In December 1999, a hearing before the undersigned Board 
Member was held at the Houston RO.  A transcript of this 
hearing is of record.

In July 2000, the Board issued a decision that denied the 
veteran's claim for service connection for PTSD.  The 
veteran, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).

On April 6, 2001 the Court issued an order that vacated the 
Board's July 2000 decision and remanded the matter to the 
Board for further proceedings consistent with the order.  The 
Court noted that on remand, pursuant to Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999) (per curiam), the veteran 
was free to submit additional evidence and argument necessary 
to the resolution of his claim.  (In Kutscherousky, the Court 
held that an appellant is entitled, until 90 days have 
expired after the Board mails to the appellant a postremand 
notice to the following effect, to submit, under the 
parameters set forth in 38 C.F.R. §§ 19.37, 20.1304(a), 
without a showing of good cause, additional evidence and 
argument.)

On July 5, 2001, the Board sent a letter to the veteran's 
attorney, advising him that the veteran's case had been 
returned to the Board and that, as provided in the Court's 
order, the veteran was being given a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  The veteran's attorney did not present 
such evidence or argument within the 90-day period.  The case 
was then forwarded to the undersigned for review, and review 
was completed.  

On December 4, 2001, before the decision was dispatched, the 
Board received a medical opinion from a private physician 
dated November 26, 2001.  This evidence was submitted by the 
veteran's attorney after the time for evidence or argument 
had expired.  The expiration of the 90-day period from July 
5, 2001 was on October 5, 2001.  The additional evidence was 
dated November 26, 2001 and received at the Board on December 
4, 2001, after the expiration of the 90-day period, and is 
therefore untimely under Kutscherousky.  It was not 
accompanied by a motion for good cause for the delay, see 
38 C.F.R. § 20.1304(b) (2001), and the sole explanation 
offered for the delayed submission is that the private 
physician only provided the report to the veteran's attorney 
on November 27, 2001, despite the attorney's efforts to 
"expedite the production and delivery of [the] report."  The 
Board does not find good cause for this delayed submission 
and, thus, will not consider this new evidence.  See 
Kutscherousky, supra.  The evidence is thus referred to the 
RO for appropriate consideration to include whether it may 
serve as the basis for a reopened claim.  38 C.F.R. 
§ 20.1304(b)(1).  


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran engaged in combat with the enemy during his 
active military service.

3.  A current diagnosis of PTSD related to combat stressors 
has not been established on the basis of the entire record.

4.  VA examinations were scheduled to determine the diagnosis 
and etiology of the veteran's claimed psychiatric disability; 
however, the veteran did not report for the examinations.



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.655(b) (2001); 38 C.F.R. § 3.304(f) 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1967 to June 
1969, to include approximately one year of service in the 
Republic of Vietnam.  Service medical records are negative 
for complaints, findings or treatment suggestive of any 
psychiatric illness. 

The veteran's DD Form 214 indicates that his military 
occupational specialty was light weapons infantry and that he 
was awarded the Combat Infantryman Badge (CIB).

In August 1995, the veteran submitted a claim for service 
connection for PTSD.

An April 1989 VA outpatient treatment record notes that the 
veteran was seen for psychiatric evaluation.  He reported 
that he had been divorced since 1981, was currently 
unemployed and had recently lost his apartment and was living 
with his mother.  He had two college degrees: one in 
mechanical engineering in 1971 and a law degree in 1980.  The 
veteran had been employed as an engineer for nine years and 
went to law school at night.  He subsequently opened a law 
office and did well but had to close it in October 1987 due 
to a lack of business.  He later worked for a legal services 
firm for four months but was unhappy about the assignments he 
received.  He then tried to find work with his old 
engineering company but was not hired because he had been 
away from engineering too long.  The examiner noted that due 
to his unemployment situation the veteran developed a sense 
of depression.  With regard to his military history, the 
veteran reported that he served in Vietnam initially as a 
clerk for 7 months and a later as a door gunner at his 
request so that he could see combat.  The veteran stated that 
he participated in direct combat and was shot at several 
times but not injured.  The veteran felt there was unresolved 
tension associated with his combat experience, particularly 
one specific incident of being "pinned down" and that his 
Sergeant told another soldier to shoot and that the soldier 
refused.  The veteran stated that this made him angry 
particularly because the man was not punished.  The veteran 
denied associated nightmares or flashbacks.  The clinical 
impression was dysthymia and personality disorder, nos (not 
otherwise specified), with narcissistic traits.  At that time 
PTSD was not diagnosed.

VA outpatient treatment records dated from August to November 
1995 show the veteran was treated for depression.  He had no 
psychiatric history except for one visit in 1989 with a 
provisional diagnosis of borderline personality, rule out 
adjustment disorder with depressed mood.  A November 1995 
treatment record notes that the veteran reported that a 
diagnosis of PTSD was given in 1989 following combat service 
in Vietnam.  He indicated that he was currently employed in 
the VA Medical Center incentive program doing clerical work.  
Upon examination, he denied flashbacks, nightmares or 
excessive anxiety.  The examiner noted that the veteran was 
alert and cooperative.  Speech was low in volume but clear 
and fluent.  Affect was constricted with dysthymic mood.  The 
veteran denied current suicidal or homicidal ideation 
although he had a suicide plan several months earlier in 
August.  Thought was coherent with no delusions, loose 
associations, or hallucinations.  Abstraction, judgment and 
insight were intact.  Assessment was depression.

In January 1996, the veteran submitted articles from The Army 
Reporter pertaining to his unit activities.  Also of record 
is an article from his hometown newspaper regarding the death 
of a soldier from his hometown as well as a history of the 
veteran's unit between February 1967 and December 1968.

In a statement received by the RO in February 1996, the 
veteran provided information regarding his claimed stressors.  
A principal event singled out as a stressor included the 
death of a fellow soldier who was from the veteran's hometown 
in Texas.  The veteran stated that this soldier was killed in 
November 1968 and that because they were both from the same 
hometown he was asked to identify the body.  He stated that 
on another occasion, during a firefight, his platoon of 25 
men made contact with three companies of North Vietnamese 
Army (NVA) regulars.  He stated that during the initial 
contact, heavy machinegun fire was directed at them and that 
as he was lying down on a hillside four rounds hit the ground 
directly in front of him; the last round hit close enough to 
kick dirt up into his eyes.  He stated that the NVA made 
repeated assaults on his platoon at about an hour apart and 
approximately 10 times during the day.  No one from the 
platoon was killed and only one member was wounded.

The veteran further stated that following his military 
service, he married and obtained degrees in mechanical 
engineering and law.  He stated that he eventually became 
unemployed and homeless.  He reported currently attending 
therapy five days a week at a VA hospital and taking 
medication for depression.  The veteran stated that, since 
1969, his employment history has been erratic and that he has 
been either underemployed, unemployed, or homeless since 
1989.  His 10-year marriage ended in divorce in 1981.

VA outpatient treatment records dated from April to June of 
1996 show that the veteran returned for psychiatric 
evaluation in support of his claim for service connection for 
PTSD.  In April he again reported that PTSD was diagnosed in 
1989, although he noted that he had nothing in writing.  When 
asked about his PTSD symptoms the veteran was very guarded 
and gave only short answers.  He denied nightmares, 
flashbacks and increased startle reflex.  He also denied 
paranoia and increased irritability.  The clinical assessment 
was history of depression.  In June 1996, the veteran again 
related the events surrounding the death of a fellow soldier 
and being under attack for 11 hours.  He reported some PTSD 
symptoms, including avoidance of activities, places or people 
that arouse recollections; diminished interest or 
participation in significant activities; feelings of 
detachment from others; a sense of foreshortened future; 
insomnia; and irritability.  He also complained of symptoms 
of major depression.  On examination the veteran was alert 
and oriented.  His memory was intact and his mood was 
described as "bright."  His affect was appropriate to mood 
and he denied hallucinations, delusions and suicidal or 
homicidal ideation.  His thoughts were goal-directed.  There 
was no flight of ideas, loose associations, tangentiality, or 
circumstantiality.  His abstract thought was good and his 
insight and judgment were adequate.  Impression included 
depression and personality disorder.  Although the physician 
noted the symptoms reported by the veteran as PTSD symptoms 
"since the war," no diagnosis of PTSD was made.  The only 
clinical diagnoses recorded were depression and personality 
disorder.

A July 1996 VA PTSD examination report notes that the 
examiner reviewed the veteran's claims file, including the 
February 1996 statement in which he described his combat 
experiences.  The examiner also noted the veteran's multiple 
contacts with the PEAC Clinic since August 1995 and that 
depression had been consistently diagnosed.  During the 
evaluation the veteran reported that he was depressed and 
angry because of his current life situation.  He stated that 
at times his depression was more severe than at others, but 
that he has never had crying spells.  He indicated that 
thoughts of suicide come and go, often in response to 
additional discouragement.  The veteran reported difficulty 
sleeping primarily due to the noise and disturbance in the 
shelter where he resides.  He indicated that he tends to be 
forgetful, particularly of people's names, and occasionally 
his attention wanders and he has difficulty concentrating.  
He indicated that he still enjoys baseball, attending church 
and the company of his son.

When asked how Vietnam still affects his life, the veteran 
stated that he has trouble making friends and feels that this 
may be related to the loss of his friend in Vietnam.  He 
stated that this event remains a very vivid memory for him 
and that he finds himself thinking of his friend, 
particularly where there is some reminder of Vietnam.  The 
veteran reported that he was not short-tempered but became 
very angry if aroused.  He reported that his chances of 
becoming employed were "slim" because of multiple physical 
problems, including hypertension and diabetes.  He indicated 
that excessive alcohol use had never been a problem and 
denied using illegal drugs.  Several times during the 
interview, the veteran talked about his anger and frustration 
that he has been unable to use his extensive education.

The veteran stated that when he returned from Vietnam he 
tried to forget about it.  He did not recall having 
nightmares of combat, but did recall being vividly reminded 
of gunfire when he heard the detonation of firecrackers on 
July 4th, shortly after his return from Vietnam.  He did not 
otherwise overreact.  He also had vivid recall of a specific 
aspect of his Vietnam experience when he saw a particular 
scene from a movie.  On examination the veteran was alert, 
calm and cooperative. His mood was frustrated, discouraged 
and pessimistic.  His affect was depressed and relevant to 
expressed thought content.  His speech was normal in rate and 
amount, and the content was relevant and goal directed.  No 
evidence of hallucinations or delusions was detected.  The 
veteran was oriented for time, place and person.  He 
registered three items immediately and recalled two of the 
three items at three minutes.  He was able to recall the 
names of the four most recent United States presidents.  He 
made no errors when he performed the first five calculations 
of serial 7's from 100 and he was able to reverse the 
spelling of a five-letter word.  The diagnostic impression 
was depressive disorder and anxiety disorder with mild PTSD 
symptoms.  The examiner opined that the findings on 
examination "d[id] not meet the diagnostic criteria for 
PTSD."

An August 1996 statement from the veteran's private 
physician, apparently recorded in conjunction with a Social 
Security Administration disability determination, indicates, 
in pertinent part, that there was no significant evidence of 
a mental problem, although the veteran was currently on 
Prozac.  The record also contains a notation, in another part 
of the document, of the presence of PTSD, without elaboration 
other than that the veteran was a Vietnam veteran.  The 
examiner made no reference to any stressors during the 
veteran's active military service.

An October 1996 VA outpatient treatment record shows the 
veteran underwent extensive psychological evaluation, 
including the MMPI-2 and the Mississippi Scale for Combat-
Related PTSD.  The examiner related in detail the veteran's 
military and post-military history.  However, there is no 
indication that the veteran gave a report of stressors 
related to his Vietnam experiences or that the examiner 
reviewed the veteran's February 1996 statement.  The 
diagnostic impressions included PTSD, dysthymia and rule out 
schizoid personality disorder.

During a November 1996 personal hearing, the veteran noted 
that he had been diagnosed on multiple occasions with PTSD.  
He also referred to his February 1996 statement in which he 
described his combat experience.

VA outpatient treatment records dated from November 1996 to 
January 1997 note ongoing evaluation and treatment for 
depression.  On evaluation the veteran reported several PTSD 
symptoms, including intrusive thoughts, minimal nightmares, 
detachment, estrangement and problems with concentration.  
The clinical impression was depression.

In a January 1997 VA psychiatric examination report, the 
examiner noted that PTSD was not diagnosed during the 
veteran's previous VA examination in July 1996.  The examiner 
also noted that PTSD was not diagnosed during VA evaluations 
in June 1996 and November 1996, and that the veteran was not 
accepted for treatment in the Trauma Recovery Program.  

On evaluation, the veteran was asked how Vietnam is affecting 
his life.  He stated that he still thinks very clearly about 
combat in Vietnam, such as the occasion when he was fired 
upon and how he froze with fear the first time he walked 
point.  He stated that he tried to avoid memories of Vietnam 
by directing his energies into academic achievement.  He 
talked about the numbness and drained feeling he felt when he 
saw the bloodstained clothes of his friend who had been 
killed in Vietnam.  For the first time, the veteran described 
how he had to retrieve bodies and drag the body bags along 
the ground.  He stated that most of his memories from Vietnam 
related to dead bodies.  The veteran reported vivid memories 
but not flashbacks.  He stated that his ability to sleep was 
variable; when he was upset he did not sleep well.  The 
veteran admitted to being depressed occasionally but that he 
was no longer suicidal.  He attended church and did volunteer 
work on the weekends.  He had variable difficulty in 
concentrating and in switching from one task to another.  On 
examination the veteran was slightly tense, but alert and 
cooperative.  His mood was pessimistic and frustrated.  His 
affect was of normal range and appropriate to expressed 
thought content.  His speech was normal in rate and amount.  
His content of speech was goal directed; he was articulate in 
his spontaneous speech and in his responses to questions.  
There was no evidence of hallucinations or delusions.  The 
veteran was well oriented and displayed no overt deficits in 
cognitive function or memory.  The diagnostic impression was 
depressive disorder and anxiety disorder with mild PTSD 
symptoms.  The examiner stated that the findings on 
examination "d[id] not meet the diagnostic criteria for 
PTSD."

A July 1997 VA general medical examination report shows 
various assessments, including PTSD, for which there was the 
reference: "PLEASE SEE NEUROPSYCHIATRIC EVALUATION."  However 
the veteran did not undergo a psychiatric evaluation at that 
time and the examiner referred to a separately scheduled 
neuropsychiatric evaluation.

At a VA psychiatric examination in August 1997, the veteran 
indicated to the examining physician that he already had a 
diagnosis of PTSD and that in his opinion the scheduled 
evaluation would be a waste of time.  He left the office 
before the examination could be conducted.

During a private psychological evaluation in August 1997 the 
veteran reported that he was first diagnosed with depression 
in 1989 and that PTSD, related to combat experiences in 
Vietnam, was first diagnosed in 1996.  The only military 
history reported by the veteran was that he served two years 
in the Army and had one tour of duty in Vietnam for 14 
months.  The diagnostic impression was dysthymia and PTSD.  
The examiner noted that the results of psychological testing 
revealed the veteran had a long history of affective 
instability and symptoms of PTSD, "apparently related mostly 
to combat experiences."

In a statement received by the RO in September 1997, the 
veteran expressed frustration with the handling of his case.  
He maintained that the RO disregarded his clear diagnosis of 
PTSD in October 1996 from his VA psychologist in accordance 
with 38 C.F.R. § 3.304.  He also asserted that the examining 
VA physician on June 2, 1996 stated that he had symptoms of 
PTSD since the war.  The veteran argued that under 38 C.F.R. 
§ 3.304, his CIB would serve as conclusive evidence of his 
claimed in-service stressors.

In a January 1998 opinion, the veteran's private physician 
stated the veteran was unable to work due, in part, to PTSD.  
The examiner made no reference to any stressors during the 
veteran's active military service.

In a letter received by the RO in June 1998, the veteran's 
attorney noted that the veteran had been diagnosed with PTSD 
in August 1996, October 1996, August 1997 and January 1998.  
It was contended that therefore no more examinations were 
necessary; there was no reason the veteran should undergo 
further mental examinations which involve repeated narration 
of what were extraordinarily traumatic experiences for him.  
The veteran's attorney also noted a fifth diagnosis of PTSD 
provided during a VA general medical examination in July 
1997.  The attorney contended that the RO made only brief 
reference to the examination report and instead chose to 
concentrate on the VA examiner's comments rather than 
correctly reporting the clinical assessment of the veteran's 
condition.  The attorney further stated that the omission of 
"critical evidence" by the RO, referring to this diagnosis of 
PTSD, was considered more than a mere oversight and had the 
potential to cause irreparable harm to the veteran's PTSD 
claim.

An August 1998 VA outpatient treatment record notes a 
diagnosis of PTSD.  However, the examiner did not associate 
PTSD to particular stressors or the veteran's combat service.

The veteran was scheduled for a VA psychiatric examination in 
September 1998.  However, the veteran left before he could be 
seen, indicating that he had already had several previous 
psychiatric examinations in the past.

The veteran failed to report for a VA PTSD examination 
scheduled in January 1999.

During a December 1999 travel Board hearing, the veteran's 
testimony was essentially unchanged from his previous 
testimony given in 1996.  He testified that he has been 
diagnosed with PTSD several times and that each time he 
submitted the diagnosis to the RO they refused to accept it.  
The veteran testified that since August 1997 he has refused 
to complete any more psychiatric examinations because it 
became obvious to him that the RO was refusing to accept the 
"clear" diagnoses already provided.  He testified that he 
continues to see VA doctors as an outpatient and that he has 
been diagnosed with PTSD on six separate occasions, most 
recently in January 1998.  In addition, the veteran again 
referred to his February 1996 stressor statement.  Briefly, 
the veteran related the events surrounding the death of a 
soldier from his hometown and his platoon's participation in 
a firefight.

Additional evidence of record consists of excerpts from a 
book and other literature on PTSD submitted by the veteran.

Analysis

The Court's 2001 order notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

The Order essentially directed that the Board consider the 
claim in light of the duties imposed by the Act.  
(Parenthetically, the Board also notes that, subsequent to 
the Court's April 6, 2001 order, pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, those regulations also are 
effective November 9, 2000.  Id.).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law and implementing regulations.  Nonetheless, 
the Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without first remanding it to the RO, as the 
requirements of such authority have, essentially, been 
satisfied.  In this regard, the Board notes that as evidenced 
by the September 1996 statement of the case, and the February 
1997, August 1997, September 1998 and April 1999 supplemental 
statements of the case, the veteran has been given notice of 
the pertinent laws and regulations governing his claim and 
the reasons for the denial of his claim.  Hence, he has been 
provided notice of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, VA has conducted reasonable and appropriate efforts 
to assist him in obtaining the evidence necessary to 
substantiate his claim.  As noted above, VA attempted to 
assist the veteran by obtaining examinations in August 1997, 
September 1998 and January 1999; however, the veteran refused 
to undergo any additional psychiatric examinations.  
Furthermore, the veteran has been afforded and has availed 
himself of the opportunity to offer testimony in support of 
his claim for benefits.  The Board notes that the veteran has 
not identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, adjudication of the above-referenced 
issue, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. § 
1110.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, that regulation 
was revised, effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court noted that when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs." Id. at 
311. In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the former and revised criteria for 
establishing service connection for PTSD claims are 
substantially the same.  Both versions of the applicable 
regulation require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The revisions to 
section 3.304(f) serve primarily to codify the Court's 
decision in Cohen, and bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 38 
C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence that corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 
138. 

The Board concludes that service connection for PTSD is not 
warranted under either the new or old regulation.  In 
rendering this conclusion, the Board again notes that the 
substance of the former version of 38 C.F.R. § 3.304(f) has 
not been significantly altered.  Under the new regulation, 
the three requirements remain essentially unchanged: medical 
evidence of a current diagnosis; a medical link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2001).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, the Board finds that the veteran 
was not prejudiced by not being notified of the change in the 
regulation.  See Bernard, supra.

Inasmuch as the record indicates that the veteran was awarded 
the CIB and that his claimed stressors relate to combat 
experiences, and in light of the fact that there was no 
evidence to the contrary, the Board finds that he did engage 
in combat with the enemy and concedes that he has the in-
service stressor required for service connection for PTSD.

In this case, the critical element is that, based on the 
record as a whole, the veteran lacks a proper diagnosis of 
PTSD related medically to his in-service combat stressors.  
The Board acknowledges that the evidentiary record does 
reveal the diagnosis of PTSD on several occasions, as noted 
above.  However, the reports that show the diagnosis of PTSD 
provide no indication that the diagnosis was linked to the 
particular combat stressors identified by the veteran.  
Moreover, there is contrary evidence that shows the absence 
of PTSD based upon review of the specified stressors related 
by the veteran.  In this regard, the Board notes that the 
veteran's stressors, which were alleged with some specificity 
by him during his July 1996 and January 1997 VA examinations, 
did not result in a diagnosis of PTSD following examination 
on those occasions.  In fact, on both occasions, the VA 
examiners specifically stated that the findings noted on 
examination did not meet the diagnostic criteria for PTSD.

It is precisely because of this evidentiary conflict, that 
additional VA psychiatric examination was believed to be 
necessary to resolve the question of whether the veteran had 
PTSD due to his combat stressors.  VA psychiatric 
examinations were scheduled in August 1997, September 1998 
and January 1999.  The veteran reported for the first 
examination in August 1997 but refused to cooperate with the 
examiner.  He again reported to the VA facility in September 
1998 but declined to follow through with the actual 
examination appointment.  Finally, he failed to report 
entirely for the examination scheduled in January 1999.  He 
has offered no reason for his failure to cooperate on these 
three occasions other than his belief that the examinations 
scheduled were unnecessary.  Because such determinations are 
not the veteran's to make, he has not demonstrated good cause 
for his failure to report.  Given the mandate of 38 C.F.R. § 
3.655(b) that the Board adjudicate the claim on the available 
evidence, it thus falls to the Board to evaluate this case on 
the merits.  38 C.F.R. § 3.655(b).  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
1361 (1998).

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of several VA 
and private clinical records that describe a number of 
symptoms that were found to fit the diagnostic criteria of 
PTSD beginning in 1996.  However, although PTSD was 
diagnosed, none of these medical reports identified any 
particular stressor relied upon in diagnosing the disorder, 
and none of these records gives any indication that any 
specific stressor history was reviewed as part of the basis 
for the diagnosis.  Because of this, the Board accords less 
probative value to the findings of PTSD in these records (the 
VA records of October 1996 and August 1998, and the private 
records of August 1996, August 1997 and January 1998) as 
compared to the contrary evidence in the form of the VA 
psychiatric examination reports and the opinions contained 
therein dated July 1996 and January 1997.  These VA 
examinations were based upon a specific review of the 
veteran's claims file and his account of combat stressors, 
and on each occasion the examiner concluded that the findings 
shown on examination did not meet the diagnostic criteria for 
PTSD.

As the VA July 1996 and January 1997 medical opinions were 
based on a thorough review of the claims file, including the 
veteran's February 1996 stressor statement, the Board finds 
these opinions to be of greater probative value than the 
other medical opinions of record.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the fact alleged by the veteran); See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or another relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).

Moreover, the Board notes that the veteran has also 
maintained that two additional pieces of evidence, a June 
1996 VA outpatient treatment record and a July 1997 VA 
general medical examination report, support his claim for 
PTSD based on his stressors during service.  The Board 
rejects this assertion.  It is clear from a reading of the 
June 1996 record that the reference to the reported symptoms 
of PTSD "since the war" was merely a transcription of what 
the veteran reported at the time of treatment and not a 
clinical assessment that he had PTSD due to his combat 
stressors, see LeShore v. Brown, 8 Vet. App. 406 (1995), as, 
ultimately, the only recorded clinical diagnoses were 
depression, not otherwise specified, and personality 
disorder, not otherwise specified.  Similarly, it is clear 
from a reading of the July 1997 VA general medical 
examination report, that there was no actual diagnosis, based 
on examination findings, of PTSD on that examination.  The 
report does not reflect that psychiatric status was in any 
way evaluated during the course of that examination and the 
Board can only conclude that the reference, "PLEASE SEE 
NEUROPSYCHIARIC EVALUATION," which followed the "assessment" 
of PTSD, indicates that PTSD was only noted on that report as 
a possible or claimed diagnosis that was not the subject of 
that general examination and was to be specifically evaluated 
in a separate examination.  In all likelihood, the reference 
was to the special psychiatric examination scheduled 
approximately one week later in early August 1997, which was 
the first of three scheduled VA psychiatric examinations in 
which the veteran refused to cooperate.

Finally, as to the veteran's contention that he has PTSD, the 
Board notes that he is not competent to render a diagnosis of 
PTSD, when there is no competent medical evidence to this 
effect.  Dolan v. Brown, 9 Vet. App. 358 (1996). 

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that, accordingly, the claim must be denied.  In reaching 
this conclusion, the Board has considered the doctrine of 
giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102.  However, as the 
preponderance of the evidence is against the claim, the 
evidence is not of such approximate balance as to warrant its 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



ORDER

Entitlement to service connection for PTSD is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

